In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated March 21, 1995, which granted the defendant’s motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the plaintiffs and for judgment as a matter of law dismissing the complaint.
Ordered that the order is affirmed, with costs.
The record demonstrates, as a matter of law, that the plaintiff, an experienced softball player, assumed the risk of the injury which she sustained upon voluntarily participating in an interscholastic softball game (see, Tiedemann v Notre Dame Academy, 227 AD2d 545; Rich v West Shore Little League, 209 AD2d 396; Gonzalez v City of New York, 203 AD2d 421; Strauss v Town of Oyster Bay, 201 AD2d 553; Melko v Town of Islip, 172 AD2d 729; Hoffman v City of New York, 172 AD2d 716, cf., Castello v County of Nassau, 223 AD2d 571; see also, Benitez v New York City Bd. of Educ., 73 NY2d 650). O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.